Citation Nr: 1145902	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  10-07 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida.


WITNESSES AT HEARING ON APPEAL

The appellant and K. G., her mother


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The appellant is the daughter of the Veteran G. K. M.  The Veteran had active service in Vietnam in 1969 and 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied entitlement to benefits under 38 U.S.C. § 1805 for a child born with spina bifida.

The issue of entitlement to death benefits for the appellant as a helpless child of the Veteran G. K. M. has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran, the appellant's father, had active service in Vietnam during the Vietnam War.  The appellant asserts that she was born with spina bifida.  VA will pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam Veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  VA's General Counsel concluded that, for purposes of title 18 benefits, the term spina bifida referred to a defective closure of the bony encasement of the spinal cord, but did not include other neural tube defects such as anencephaly and encephalocele.  VAOPGCPREC 5-99.  Spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of the Veteran as a father of that child.  Jones v. Principi, 16 Vet. App. 219 (2002).

 The evidence in the claims file leaves a question as to whether the appellant has spina bifida occulta or has another form of spina bifida.  The appellant has identified sources of medical treatment during her lifetime, including Methodist Hospital of Sacramento, California, from 1983 to 1986, and Kaiser South in Sacramento from 1984 through the present.  An additional request to these facilities should be made to ensure that all relevant records have been obtained.  The Board remands the case for new efforts to obtain the treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Request records of all outpatient and inpatient treatment of the appellant from 1983 to 1986 at Methodist Hospital of Sacramento, 7500 Hospital Drive, Sacramento, California 95823, and from 1984 through the present at Kaiser South, 6600 Bruceville Road, Sacramento, California 95823.  Document in the claims file the requests for the records and the responses, and associate with the claims file all records that are obtained.

2.  The appellant then should be provided a VA examination by an appropriate specialist to determine whether she manifests any form of spina bifida other than spina bifida occulta.  

The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests, including x-rays, and studies should be accomplished. The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability) that the appellant has any form of spina bifida other than spina bifida occulta. A rationale should be provided for all opinions rendered.


3.  Thereafter, the claim should be readjudicated.  If the claim remains denied, the RO should issue a supplemental statement of the case and allow an appropriate period of time for a response, before the record is returned to the Board for further review.


The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



